DETAILED ACTION
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This Office Action is responsive to the amendment filed on 11/01/2021; claim(s) 1- 7 & 9- 21 is/are pending herein and the claim(s) 1, 11, & 14 is/are independent form.  Claim 8 is previously cancelled.
	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Allowable Subject Matter
Claims 5 & 13 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 
Specifically, upon further consideration in light of the latest amendment made to the independent claims, the features of claims 5 & 13 when viewed together with the remaining limitations are novel and non-obvious over the prior arts of the record.

Response to Arguments
With respect outstanding prior art rejections, applicant's arguments filed 11/01/2021 have been fully considered but they are not persuasive. More particularly, applicant argues:
“the Chin reference fails to teach each and every element of the claims.... For instance, the Chin reference appears to describe estimating a singular thermal parameter at "some location" on the surface of or within an object being fabricated, as opposed to a plurality of values. Moreover, merely identifying a temperature at "some 
Notwithstanding the above traversal, Applicant has amended independent claims 1, 11, and 14 in a manner that renders the § 102 rejection moot…instead argues that Chin's "surface data" corresponds with the claimed "dot count information". Applicant respectfully submits that this correlation is in error. As discussed above, a singular surf ace data value does not teach a distribution of values (e.g., a plurality of values) of a layer, nor does a singular surface data value teach dot count information as claimed. Because the Office Action acknowledges that the Chin reference fails to teach the claimed dot count information, which has been incorporated into independent claims 1, 11, and 14, the § 102 rejection has necessarily been overcome. As such, Applicant kindly requests reconsideration and withdrawal of the § I 02 rejections of claims 1, 9-10, & 16-17…In light of the amendments made to independent 1 and dependent claim 2, Applicant submits that the rejections under 35 U.S.C. § 103 of claims 2-3, & 20 are rendered moot. Accordingly, Applicant kindly requests reconsideration and withdrawal of the § 103 rejections.” (Remarks, pages 9- 10).

Examiner’s Response: 
First, Examiner clarifies that the current Office Action takes the position that although Chin may not anticipate the claimed invention as acknowledged by the last Office action for dependent claim 2, nevertheless it still renders the invention of the claim 1 obvious to PHOSITA as fully discussed below under 103 rejection. See MPEP 2144.01, "Implicit Disclosure".
Second, Examiner respectfully disagrees with applicant’s argument that states “the Chin reference appears to describe estimating a singular thermal parameter at "some location" on the surface of or within an object being fabricated, as opposed to a plurality of values”. This is because applicant appeared to narrowly interpret the disclosure of the Chin reference by limiting to para. 0143, rather than considering the disclosure as would be understood by PHOSITA. Please note, Chin teaches:
[0012] Thermal parameters for an additive manufacturing process are estimated using computer modeling, and these thermal parameters are used to control the additive manufacturing process. For example, the thermal parameters may be estimated based on bulk material properties, object geometry, control signals to thermal components of a system, and so forth.

[0026] All documents mentioned herein are incorporated by reference in their entirety. References to items in the singular should be understood to include items in the plural, and vice versa, unless explicitly stated otherwise or clear from the context. Grammatical conjunctions are intended to express any and all disjunctive and conjunctive combinations of conjoined clauses, sentences, words, and the like, unless otherwise stated or clear from the context. Thus, the term "or" should generally be understood to mean "and/or" and so forth.

[0068] In response to data or signals received from the one or more sensors 170, the controller 160 may be configured to apply a voltage to the build material--i.e., the liquid metal--to control one or more of the surface tension and the meniscus. 

[0069] The one or more sensors 170 may include without limitation one or more of a contact profilometer, a non-contact profilometer, an optical sensor, a laser, a temperature sensor, motion sensors, an imaging device, a camera, an encoder, an infrared detector, a volume flow rate sensor, a weight sensor, a sound sensor, a light sensor, a sensor to detect a presence (or absence) of an object, and so on.

[0079] The computing device 108 may usefully calculate the thermal mass of an object that is receiving a drop of liquid material, particularly in the location where a droplet is expected to impact the object. This may, for example, be based on the shape and size of the object (which can be estimated at any point during fabrication based on the CAD model or other digital design of the object being used to control the fabrication process), as well as the print bed 140 and any other materials between the print bed 140 and the expeller 120. Based on the thermal mass and any other relevant thermal parameters such as thermal conductivity, temperature, and so forth, the computing device 108 may adjust the relative position of the expeller 120 and the print bed 140 using the robotic positioning assembly 150, adjust the heat of the liquid material, adjust the quantity of liquid material expelled (e.g., the size or frequency of droplets), adjust the velocity of liquid metal droplets, adjust the temperature of the print bed 140, or adjust any other suitable parameters of the additive manufacturing system 100 in order to improve the consistency of the impact and freezing process.

[0140], FIG. 6 is a flow chart of a method for controlling an additive manufacturing process using estimated thermal parameters…These types of thermal parameters may be usefully estimated during fabrication even in the absence of direct physical measurement by using, e.g., physical modeling or any other suitable techniques to draw accurate quantitative inferences based 

[0143] As shown in step 604, the method 600 may include estimating a thermal parameter of the metallic object. In an aspect, the thermal parameter includes a thermal mass of the metallic object. The thermal parameter may also or instead include a heat capacity of the metallic object. In another aspect, the estimated thermal parameter may include a thermal conductivity of the metallic object. In another aspect, the estimated thermal parameter may be an estimated temperature at some location at the surface of or within an interior of the object being fabricated, such as a surface location where new build material is being deposited.

(Emphasis added by the Examiner). Therefore, at least based on the above outlined disclosure of Chin, the cited “an estimated temperature at some location” of para. 0143, to which applicant interpreted as a singular value, PHOISTA would understand this as the plurality of thermal parameters/values at more than one location because the measured temperature/thermal values by the pluralities of the sensors 170 at two or more locations (see “some location”) will lead to more than two or more thermal parameters/signals. Furthermore, at least because Chin explicitly states that its singular should be understood to include items in the plural, PHOSITA would certainly understand “an estimated temperature” to include plural values rather than a single/singular value as argued by the applicants. Accordingly, Chin’s system clearly teaches, in para. 0026, estimating of the pluralities of temperature/thermal values at the pluralities of locations of each of the layers to control the printing of the subsequent layer.

Fourth, Examiner respectfully disagrees with the arguments made against the prior dependent claims 2 -3 & 20 in last paragraph of page 10 because as discussed above Chin clearly teaches collecting pluralities of surface data for each layer and uses that information to predict the thermal image and other distribution of values and using this to adjust the 3D printing in the subsequent layer. 

Note: Examiner recommends to incorporate the example equation disclosed in para. 0055 to estimate the thermal image to clearly overcome the outstanding rejection.

Claim Objections
	With respect to received amendment to the claim 14 to address the issue identified by the last office action, the outstanding objection to the claim 14 is withdrawn. 
Claim Rejections - 35 USC § 112
Claims 3 & 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claim 3 (depends on the amended claim 1) recites a vestigial/non-consistent limitation "the previous layer" in line 3. There is insufficient antecedent basis for this limitation in the claim because the claim 1 currently recites “a first layer”. For the examining purpose, this is interpreted “first layer” to be consistent with the latest amendment made to the claim 1.
Claim 16 also rejected for the similar reasons as claim 3 because of the claim element “the previous layer”.

Claim Rejections - 35 USC § 103
Claim(s) 1-3, 9- 10, 16- 17, & 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chin et al. (US 20170056970 A1, “Chin”, a reference of the record). 
Regarding claim 1, Chin teaches/suggests a method comprising: ([0109]);
- measuring a distribution of values [“data or signals received from the one or more sensors 170” (please note the plural signals and plural sensors) to measure pluralities of values for the layer being fabricated and the data or signals include information of the layer (“confirm whether a layer has been formed correctly”)] of a property in a first layer [“a layer of a build material of the object deposited by the printer”] of build material that has been printed as part of three-dimensional (3D) printing [action performed by the “printer 101” as stated in para. 0048 as a EGD 3D printing], wherein the distribution of values includes a value of the property for each of a plurality of locations on a print target ([0068- 070, 0078, 0113, 0140]);
- receiving [receiving at the controller 160, fig. 1] as input, dot count information [“process data” that includes dimension of the droplets of liquified metal or “surface data” “for a voxel about the location on the layer of the build material”. The process or surface data captured by the pluralities of camera, optical profilometer (para. 0118) and other imaging device can be seen as dot in the picture/image, as part of the monitoring of the “of the surface shape” to “identify locations where excess material…to identify locations where material is failing to accumulate” and “inconsistencies or errors in fabrication, such as depressions, protrusions, and the like… a build height of a layer of the object at a particular location”] for the first layer, wherein the dot count information for the first layer includes an amount [excess or failing to accumulate the material indicates an amount of the material or dimension of the droplets] of 3D printing agent [“material” used for printing of the “object 103”] provided at each of the plurality of locations [locations of the more than one droplets in “a physical attribute, e.g., of one or more droplets of liquefied metal or for an entire layer”] within the first layer ([0111-0116, 0121]);
- generating, by a system [e.g., controller 160, fig. 1] comprising a processor [CPU 162], a predicted thermal image [estimated “thermal parameters” for the layer to be printed or being printed but not completed being printed] of a second layer layer corresponds “a surface location where new build material is being deposited”] that has not yet been printed as part of the 3D printing, wherein the predicted thermal image includes a distribution of values [“types of thermal parameters may be usefully estimated during fabrication” wherein the “the estimated thermal parameter may be an estimated temperature at some location at the surface of or within an interior of the object being fabricated, such as a surface location where new build material is being deposited”. Therefore, the estimated thermal parameters are clearly plural values for different locations of the surface that is being fabricated] of the property for the second layer, and is based on the distribution of values of the property in the first layer and the dot count information for the first layer ([0012, 0079, 0125, 0140-0144, 0153]); and
- controlling [ “controlling the three-dimensional printer during fabrication of the object according to the thermal parameter”], by the system, the 3D printing of an object based on the predicted thermal image ([0013-0014, 0038, 10127, 0146]).
Examiner acknowledges that Chin does not recite the key phrase "dot count information" as claimed and one may argue that the "captured surface data" may not necessarily called “dot count”. However, Examiner's position is that Chin's "surface data" captured by the camera and “an imaging device” type sensors 170 for the previous layer suggests "dot count information" under BRI as claimed because the image of the drops appear as dot in the picture provide to the controller 160. Accordingly, Chin renders invention of this claim obvious to PHOSITA.

Regarding claim 2, Chin further teaches/suggests the method of claim 1, wherein the predicted thermal image is further generated based on dot count information [e.g.., “thermal parameter may be estimated for each of these surfaces, or for discrete portions of these surfaces”] for the second layer, wherein the dot count information for the second layer includes an amount of the 3D printing agent to be provided at each location of the plurality of location ([0140-0144, 0151-0153]).
Regarding claim 3, Chin teaches/suggests the method of claim 2, wherein the predicted thermal image is generated using a model [“estimated during fabrication even in the absence of direct physical measurement by using, e.g., physical modeling”] that receives as inputs [“known variables in an additive manufacturing system”] the dot count information and the distribution of values of the property in the previous layer, and that outputs [“estimation of the surface temperature may be made”] the predicted thermal image ([0140, 0143]).

Regarding claim 9, Chin teaches/suggests the method of claim 1, wherein the property is selected from among a temperature [“the surface temperature of the object at a location where material is to be deposited”], density [“process data may also… density of the droplets”] and a thickness [“identify how thick each layer of the object 103 will be”] ([0077, 0121, 0136, 0144]).
Regarding claim 10, Chin teaches/suggests the method of claim 1, wherein measuring the distribution of values of the property includes capturing the distribution of 
Regarding claim 16, Chin teaches the method of claim 1, wherein the predicting includes determining that a predicted distribution of temperatures of a layer that has not yet been printed is different [“an adjustment may be made to the additive manufacturing system when printing on this layer based on the estimation” means different is determined] from a target distribution of temperatures [“a target temperature is maintained”], based on a distribution of temperatures of the previous layer of the 3D object ([0144, 0147, 0153]).
Regarding claim 17, Chin teaches the method of claim 1, wherein controlling, by the system, the 3D printing includes modifying heating equipment [“increasing the temperature of the print bed” or “adjusting a temperature of the print bed, the build chamber, or the build material”] of the system to produce a target level of heat, based on a deviation of a predicted temperature from a target temperature ([0150, 0153, 0156]).
Regarding claim 20, Chin teaches the limitations of the claim 1 as discussed above. Chin teaches predicted thermal image of the distribution of values [“thermal parameters” like surface temperature] (Abstract).
However, one may argue that that these estimated “thermal parameters” and sent notifications/alerts (para. 0131) may or may not represent claimed “graphical representation”.
However, converting the estimated numerical “thermal parameters” in a graphical form (like 2D graph of estimated values vs. time) will be obvious for PHOSITA based on .

Claim(s) 4,  6- 7, 11- 12, 14- 15, 18- 19, & 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chin in view of Kaushal et al. (US 20150161520 A1, hereinafter Kaushal). Kaushal is reference of the record.

Regarding claim 11, the rejection of claim 1 is incorporated. Thus, only in summary, Chin further teaches a non-transitory machine-readable storage medium [“non-transitory computer readable medium”] storing instructions that upon execution cause a system to: ([0138, 0154]);
generate a predicted thermal image [“types of thermal parameters may be usefully estimated during fabrication even”] of a second layer [currently fabricated/to be fabricated layer] of build material that has not yet been printed as part of three-dimensional (3D) printing [using of the printer 110], wherein the predicted thermal image is based on: (a) dot count information [“surface data” and/or “process data” captured by camera can be seen as dot in the picture to represent the amount of under printing or overprinting] for a first layer [“a previously deposited layer”] of build material that has been printed as part of the 3D printing and (b) a distribution of values [measured/captured other data like temperature values] of a property in the first layer, wherein the distribution of values includes a value of the property for each of a plurality of locations on a print target, and the dot count process data may also or instead include a dimension of one of the droplets of liquefied metal, or an average dimension of the droplets”] of 3D printing agent provided at each of the plurality of locations ([070, 0121, 0140-0144]);
compare the predicted thermal image against a target distribution of values for the second layer ([0144, 0153]);

use a model [“thermal modeling so that a target temperature is maintained”] to control 3D printing by a 3D printing system or to simulate an operation of 3D printing by a printing system using the updated model ([0146-0147]).
In summary, Chin teaches, inter alia, “additive manufacturing process are estimated using computer modeling, and these thermal parameters are used to control the additive manufacturing process” , “control signals may be usefully adjusted based on thermal modeling so that a target temperature is maintained at the surface during deposition of metal”, and  “These types of thermal parameters may be usefully estimated during fabrication even in the absence of direct physical measurement by using, e.g., physical modeling” ([0012, 0147]). 
However, Chin is still silent on teaching updating of the model based on the predicted thermal image and using of the updated model to control its 3D printing as shown above with strikethrough emphasis.
Kaushal teaches a processor with analysis component [170 of figs. 1, 4 having learning component, short term memory 402, analogous to Chin’s computer 160 shown in fig. 1] to track data about manufacturing system using pluralities of the STMM 402 can facilitate incremental learning to maximize quality and diversity of a process model for manufacturing processes"] a model based on the predicted thermal image [data about the tools 100 provided to the analysis component 170, analogous to "estimated thermal parameter" of Chin] and use the updated model to control manufacturing by the manufacturing system ([0072, 0074-0076], fig. 4).
It would have been obvious to one ordinary skill in the art before the filing of this invention to (i) combine the teachings of Kaushal and Chin because they both related to controlling one or more manufacturing machines with a processor using a computer modeling and (ii) modify the system of Chin to select a best model and update the selected best model used as part of controlling 3D printing system based on the predicted thermal image as in Kaushal. Doing so the model(s) (used in “computer modeling” or “thermal modeling” or “physical modeling”) of the Chin can be further improved to lower error of the values of the estimated thermal image and actual measured values (Kaushal, [0076]). Thus, the modified Chin as suggested by Kaushal (not the cited references individually) teach each limitation of the claim and renders invention of this claim obvious to PHOSITA.

Regarding claim 12, Chin in view of Kaushal further teaches/suggests the non-transitory machine-readable storage medium of claim 11, wherein the instructions upon execution cause the system to further:
a particular process model from the set of candidate process models”] that use different layer models [“digital model 106” for the object being fabricated in layer-by-layer which is similar to applicant’s “layer model” of para. 0062 of the specification. The different digital models for different objects is interpreted as claimed “different layer models”] representing a stack [layers on top of each other] of build material to be printed by the printing system (Chin, [0063, 0077, 0112], fig. 1, Kaushal, [0025]).

Regarding claim 4, Chin further teaches/suggests the method of claim 1, wherein the predicted thermal image is generated using used models as part of “computer modeling”, “physical modeling” and “usefully adjusted based on thermal modeling”], each respective model of the plurality of different models receiving as input the distribution of values of the property in the previous layer, and outputting a respective predicted distribution of values of the property of the layer that has not yet been printed, 

Chin does not teach/suggest features shown above with strikethrough emphasis.
However, Kaushal cures these deficiencies as discussed above in claim 11. Specifically, Kaushal teaches generating predicted outputs using plurality of different models and determining which of the plurality of different models [“set of candidate process models that is associated with lowest error can be selected”] produces a least error ([0025]).

Regarding claim 6, Chin in view of Kaushal further teaches the method of claim 4, further comprising:
adjusting weights ["Moreover, STMM 402 can facilitate incremental learning to maximize quality and diversity of a process model for manufacturing processes associated with fabrication tool(s) 110."] used in each of the plurality of different models in response to the determining (incremental learning by the models, Kaushal, [0072, 0074]). Therefore, when based on the determined error if the models are trained/updated/learned these models can be perform adjusting of weights as can be clear to PHOSITA.
Regarding claim 7, Chin in view of Kaushal further teaches the method of claim 6, wherein the adjusting is based on reducing an error [“lowest error“] between [“compares a predicted output of a candidate process model to a measured output of the candidate process model”] between a predicted distribution of values of the property in a given layer and an actual distribution of values of the property in the given layer (Kaushal [0025, 0038]).

Regarding claim 14, the rejection of claim 11 is incorporated. Therefore, only in summary, Chin further teaches/suggests a system [system of fig. 1] comprising:
a processor [processor 162] (fig.1); and
a non-transitory storage medium [memory used by the controller 160 and computer 108 in fig. 1] storing instructions that are executable on the processor to:
predict, using a plurality of different models [model(s) as part of “thermal modeling” of para. 0147 and “using computer modeling” of para. 0012], respective distributions of values [“types of thermal parameters may be usefully estimated during fabrication”] of a property of a given layer of build material that has not yet been printed as part of three-dimensional (3D) printing based on information of previously printed layers [“thermal parameter may be related to …a previously deposited layer of the metallic object”] of build material, each respective model of the plurality of different models receiving as input (i) dot count information [part of the surface and/or process data like “include a dimension of one of the droplets”] for previously printed layers of build material and (ii) a distribution of values [part of the surface and/or process data like measured temperature at some location using more than one sensors 170]  of the property in the previously printed layers, wherein the distribution of values includes a value of the property for each of a plurality of locations on a print target, and the dot count information includes an amount of 3D 
…
use the selected model to control [controlling printer 101 based on the estimated parameter from one of the selected model of the physical modeling] 3D printing by the 3D printing system or to perform simulation of 3D printing by the 3D printing system ([0140, 0146]).
Chin does not teach/suggest:
compute a respective error for each respective model of the plurality of different models based on a comparison of the predicted distributions of values of the property against a measured distribution of values of the property of the given layer of build material;
select, based on the computed errors, a model of the plurality of different models as claimed.
Kaushal teaches/suggests a processor [reporting component 160+ analysis component 170 of figs. 1, 4] to compute a respective error [generated error for each model while determining “lowest error”] for each respective model of the plurality of different models based on a comparison of the predicted distributions of values [any value used as part of the “normalization process data” to account for measurement error] of the property against a measured distribution data from the device measurement equipment 140/spectroscope 120, e.g., “a measured output of the candidate process model”] of values of the property of the given layer of build material (([0032, 0038, 0059]);
select [“selection of candidate process models that are associated with lowest error”], based on the computed errors, a model of the plurality of different models and use the selected model to control the manufacturing system ([0025, 0059, 0086, 0093-0094]). Therefore, Kaushal cures the deficiency of Chin.
It would have been obvious to one ordinary skill in the art at the time of the filing of this application to combine the teachings of Kaushal in the system of Chin because they both related to controlling a manufacturing system using one or more models used by a processor, and modify the system of Chin to compute respective error for different models used to predict distribution of values [“thermal parameters”] and select and use a model having a lowest error as in Kaushal. Doing so the process model(s) used in “computer modeling”/ “thermal modeling” of the Chin can be further improved to lower error of the values of the estimated thermal image and actual measured values (Kaushal, [0076]). Thus, the modified Chin as suggested by Kaushal (not the cited references individually) teach each and every limitation of the claim including compute a respective error for each respective model of the plurality of different models based on a comparison of the predicted distributions of values of the property against a measured distribution of values of the property of the given layer of build material;
select, based on the computed errors, a model of the plurality of different models.

Regarding claim 15, Chin in view of Kaushal teaches the system of claim 14, wherein the distribution of values of the property captured [surface data, S504, fig. 5 captured by the sensor 170] for each respective layer of previously printed layers of build material comprises a thermal image [e.g., “surface data may include one or more of a…a thermal attribute” when captured by camera type sensor 170] comprising a distribution of temperature values at a plurality of locations in the respective layer (Chin, [0069, 0115-0116]).
Regarding claim 18, Chin in view of Kaushal teaches the system of claim 14, wherein the instructions to predict, using the plurality of different models, respective distributions of values of the property of the given layer of build material include wherein the instructions to predict, using the plurality of different models, respective distributions of values of the property of the given layer of build material predict the respective distributions of values using a neural network [“each candidate process model in the set of candidate process models can be generated using linear approximation, multi-linear approximation, polynomial curve fitting, neural networks, etc.”] (Chin, [0115, 0140], Kaushal, [0025, 0036]).
Regarding claim 19, Chin in view of Kaushal further teaches The method of claim 4, including computing an error for each respective model, wherein the error includes a squared sum of errors [Chin’s system using of the technique of Kaushal to calculate error of “estimated temperature at some location at the surface of” the object as part of selecting the best model while performing its computer modeling] being fabricated] of temperature values at different locations of the layer that has not yet been printed (Chin, [0140, 0143], Kaushal, [0025, 0038]).
Regarding claim 21, Chin in view of Kaushal teaches the system of claim 14, wherein the non-transitory storage medium includes instructions that are executable on .

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
1) Feldmann et al. (US 20180207722) teaches monitor and control the height of the fused layer, by measuring the height of the build surface during or after the fusion of each layer, and determining the subsequent scan patterns ([0059]).

Contacts
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANTOSH R. POUDEL whose telephone number is (571)272-2347.  The examiner can normally be reached on Monday - Friday (8:30 am - 5:00 pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Lee can be reached on 571-272-3667.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SANTOSH R POUDEL/Primary Examiner, Art Unit 2115                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 “the fabrication process may also include increasing or decreasing the amount of material deposited in order to compensate for deviations between the expected shape of an object (e.g., as indicated by the source digital model) and the actual shape of the object” which is analogous to the problem discussed in para. 0021 (i.e., adjusting for the heat contribution from prior layer) of the specification.